DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Anderson et al. (2012/0184980) “Anderson”. 
Regarding claim 1, Anderson discloses a medical device 1 (abstract and Fig. 1) comprising: an artificial contractile structure 2 (Fig. 1) comprising at least one contractile element 12 configured to contract an organ (par. 0042 discloses the occlusive member 2 encircles a urethra), in such way that said contractile element is in a resting or in an activated position, the activated position being defined with said contractile element constricting the organ and the resting position being defined with said contractile element not constricting the organ (shown in Figs. 2A-2B and par. 0044 discloses a non-occlusive condition and Figs. 3A-3B disclose a contracted position and par. 0044 discloses an activated occlusive position to contract a urethra); at least one actuator 36 (Fig. 13 and par. 0072) configured to activate the 
Regarding claim 2, Anderson discloses wherein said locking system is configured to adjust the band so that the contractile element reaches the resting position where the band is surrounding the organ without applying any surface pressure to the organ (the detents 18 allow for the band to have a larger or looser size so it doesn’t constrict the vessel; par. 0045).  
Regarding claims 3 and 17, Anderson discloses the locking system is configured to fix the free end of the band to another part of the band, said band forming a loop around the organ (the locking mechanism has a clip 19 that fixes the free end as shown in Fig. 7B to another part 14 to form a loop around the organ).  
Regarding claims 4-6, 11 and 18, Anderson discloses the locking system comprises a click mechanism; wherein the free end of the band is configured to slide through a movable cover forming a locking member until the resting position is reached; wherein the free end of the band is clicked into the locking member and the locking system comprises a snap mechanism (Figs. 6A-6B and par. 0054 discloses the clip 19 clicks/snaps into the detents 18 on the band when the free end slides through the movable clip 19 which covers the free end of the band). 
Regarding claims 7 and 16, Anderson discloses wherein the free end of the band is protected with a lip (Fig. 2A discloses a lip at the free end of band 17). 
Regarding claim 8, Anderson discloses the lip is made of silicone (par. 0056 discloses the band is made of silicone which includes the lip).   
Regarding claim 9, Anderson discloses wherein the free end of the band is undercut allowing a movable cover to be clicked (Fig. 10A discloses the band free end being undercut and allowing a cover to placed on valve 22).  
Regarding claim 10, Anderson discloses one or more of the free end of the band and the locking member is made from Polyether ether ketone (PEEK), Polyoxymethylene (POM), or similar biocompatible material (par. 0056 discloses the band is made of biocompatible material of silicone).  
Regarding claim 12, Anderson discloses wherein the free end of the band is configured to cooperate with a grid 14 provided on the other end of the band to close the contractile element (as shown in Fig. 7B, the free end cooperates with grid 14 to close the occlusive member 2).
Regarding claim 13, Anderson discloses said actuator 36 comprises at least an electromotor (motor 36; par. 0072) and transmission system 41 linked to the contractile element and configured to transmit to the contractile element a force induced by said electromotor (as disclosed in par. 0072).  
Regarding claim 14, Anderson discloses wherein the transmission system is configured to be linked to and to pull the band (pulley 35 uses traction sutures 41 to pull the band 2; par. 
Regarding claim 14, Anderson wherein the band comprises an end 9 linked to the transmission system 41 coming from the actuator36 (Fig. 13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774